
	

113 S962 IS: IRS Accountability Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 962
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Heller (for himself,
			 Mr. Inhofe, Mr.
			 Vitter, and Mr. Rubio)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit amounts made available by the Patient
		  Protection and Affordable Care Act and the Health Care and Education
		  Reconciliation Act of 2010 from being transferred to the Internal Revenue
		  Service for implementation of such Acts.
	
	
		1.Short titleThis Act may be cited as the
			 IRS Accountability Act of
			 2013.
		2.Prohibition on
			 transfer of funds for health care reform implementation by IRSTitle III of division F of the Consolidated
			 and Further Continuing Appropriations Act, 2013 (Public Law 113–6) is amended
			 by adding at the end the following new section:
			
				1315.Notwithstanding any other provision of this
				Act, none of the amounts made available in the Patient Protection and
				Affordable Care Act (Public Law 111–148) or the Health Care and Education
				Reconciliation Act of 2010 (Public Law 111–152) shall be appropriated to the
				Internal Revenue Service for the purpose of carrying out any provisions of, or
				amendments made by, such Acts. No amount shall be appropriated to the Internal
				Revenue Service under this Act for such
				purpose.
				.
		3.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)none of the amounts made available in the
			 Patient Protection and Affordable Care Act (Public Law 111–148) or the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152) should be
			 appropriated to the Internal Revenue Service for the purpose of carrying out
			 any provisions of, or amendments made by, such Acts in fiscal year 2014 or
			 thereafter; and
			(2)no amounts
			 appropriated to the Internal Revenue Service, from whatever source, for fiscal
			 year 2014 or thereafter should be used to implement, enforce, or carry out the
			 provisions of, or amendments made by, such Acts.
			
